PER CURIAM.
North Alabama Transportation appeals a workers’ compensation order establishing subject matter jurisdiction on a claim for benefits based on an injury which occurred in Florida. Although this was a nonfinal order and the appeal was not filed in accordance with the dictates of Hines Electric v. McClure, 616 So.2d 132 (Fla. 1st DCA 1993), the procedures specified therein have been superseded by the recent amendments to Florida Rule of Workers’ Compensation Procedure 4.160, as approved and adopted in In Re: Amendments to the Florida Rules of Workers’ Compensation Procedure, 664 So.2d 945 (Fla.1995). Applying these amendments to pending cases in this court, we conclude that the present case is now a prop*319er appeal. However, on the merits this case is controlled by Philyaw v. Arthur H. Fulton, Inc., 569 So.2d 787 (Fla. 1st DCA 1990). See also Pacific Employers Ins. Co. v. Industrial Accident Comm’n, 306 U.S. 493, 59 S.Ct. 629, 83 L.Ed. 940 (1939). The appealed order is therefore affirmed.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.